Citation Nr: 1411003	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-45 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Appellant served in the United States Marine Corps Reserves with active duty for training (ACDUTRA) from December 1974 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2011, the Appellant and his spouse testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2011 and January 2013, the Board remanded the claim for further development.  The requested development has been substantially completed and the claim is ready for appellate review.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Appellant's claim.


FINDING OF FACT

The Appellant's skin condition, diagnosed as photodermatitis, is not shown to be related to his period of ACDUTRA service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a June 2008 letter sent to the Appellant prior to the rating decision on appeal.

The duty to assist has also been satisfied.  The Appellant's pertinent service treatment records and post-service medical records have been secured.  The Appellant has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  The Appellant was afforded VA examinations in July and October 2013.  The examiner reviewed the Appellant's claims file, considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his skin disability in sufficient detail; and described the functional effects caused by his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Taken together, the examinations are an adequate basis on which to adjudicate the Appellant's claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to his claim.

II.  Service Connection

The Appellant asserts that his current skin disability was incurred during his period of ACDUTRA service when he was injected with penicillin during boot camp and subsequently developed a rash all over his body.  He maintains that he has had periodic outbreaks of skin rashes since this time.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Board notes that the Appellant's service treatment records for his period of ACDUTRA service are incomplete.  Notably, there is no separation examination in his claims file.  The available records are silent for any complaints, treatment or diagnoses related to the skin.  In his December 1974 Report of Medical History, the Appellant answered "no" to a question about whether he had any skin diseases.  However, the Appellant states that he did not seek treatment for any skin conditions during his period of ACDUTRA service from December 1974 to May 1975, or during the period of his reserve obligation from May 1975 to December 1977.  See January 2013 Report of General Information.

Post-service, VA treatment records reflect that the Appellant has undergone periodic treatment related to a skin condition.  A June 2008 VA treatment record notes that the Appellant went to the Emergency Department seeking treatment for a burning rash to both arms.  The Appellant stated that he received such rashes about once a year after being exposed to the sun.  The examining doctor diagnosed the Appellant with solar dermatitis and noted that it was possibly due to drug-related hypersensitivity.  

An April 2009 statement from the Appellant's sister notes that she was told by the Appellant that he received a penicillin injection during "boot camp" in 1974 which led to an allergic reaction that was manifested by a skin rash, severe itching, and swelling.  She further stated that to this day the Appellant gets skin rashes after exposure to the sun.

An August 2010 VA treatment record notes that the Appellant sought sun protection sleeves to help manage his skin condition.  An April 2011 added comment to the treatment record notes that the Appellant was using multiple medications (cetirizine, glipizide, lisinopril and simvastatin) to treat medical conditions that include diabetes and hypertension.  The treatment record further notes that these medications cause photosensitivity, with symptoms that include redness, peeling, stinging, itching, burning and blisters to the skin after short exposure to the sun.  The Appellant was instructed to avoid sun exposure and wear wide-brimmed hats, long-sleeved shirts and apply sunscreen on a daily basis. 

A July 2010 VA treatment record reflects that the Appellant was diagnosed with photodermatitis.  The record further noted that the Appellant was using multiple medications known to cause photosensitivity, including cetirizine, glipizide, lisinopril and simvastatin.  The Appellant was educated on the importance of strict precautions that include avoiding the sun, wearing wide-brimmed hats and long-sleeved shirts, as well as regularly applying sunscreen.

In July 2013, the Appellant was afforded a VA skin diseases examination.  The examiner diagnosed the Appellant with photodermatitis.  The Appellant stated he developed a rash while in boot camp in 1974 that started after he received a penicillin injection.  Later, he was placed on an oral antibiotic.  He broke out into a rash after being exposed to the sun, and the Appellant stated he periodically experiences similar symptoms to this day.  Upon examination, the Appellant was found to have a rash on his neck, chest, back, legs and arms that covered between 20 percent and 40 percent of the total body area.

In October 2013, the Appellant was again afforded a VA examination in order to obtain a nexus opinion.  The examiner stated that the Appellant's skin condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this conclusion, the examiner noted the Appellant's reports of being injected with penicillin during boot camp in 1974 during his period of ACDUTRA and his subsequent development of rashes on his skin after being exposed to the sun.  He noted that the Appellant's service treatment records did not show any complaint or treatment of any skin rash, and that he was currently on medication known to cause photosensitivity.  Further the Appellant's post-service medical records indicated that he was allergic to penicillin, and this fact was consistent with his self-reported rash while in boot camp after receiving a penicillin injection.  The examiner stated that the oral antibiotic the Appellant took during ACDUTRA could potentially have caused photosensitivity.  However, the examiner stated that the Appellant's current photodermatitis was caused by different drugs, including cetirizine, glipizide, lisinopril, and simvastatin, for treatment of conditions not related to his period of ACDUTRA service.

Based on the evidence of record, the Board finds that the evidence weighs against entitlement to service connection for a skin disability.  The Appellant stated that he never sought treatment for any skin condition during his period of ACDUTRA, and available service treatment records are silent for any skin conditions.  The Board finds the October 2013 VA examiner's opinion to be highly probative.  The VA opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the Appellant's contentions and based his opinions on a review of the claim folders as well as a complete physical examination.  The opinion is well reasoned, and it is supported by and consistent with the historical record.  There is no competent evidence to the contrary.  Hence, the October 2013 VA opinion is assigned greater probative weight than the lay assertions of the Appellant that are presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence). 

There is no medical evidence of a nexus or relationship between a current skin disorder and any incident of ACDUTRA service.  While the Appellant has contended that he has a skin disability due to events during service, his contentions are insufficient to establish service connection since he is not shown to possess the expertise necessary to offer an opinion concerning the etiology of a current diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding that laypersons are not competent to offer medical opinions). 

As the Appellant has not presented any competent medical evidence that he currently suffers from a skin disorder related to his period of ACDUTRA service, and as there is no medical evidence linking any continuity of symptomatology which the Appellant claims to his current skin disorders, the Board finds and concludes that the preponderance of the evidence is against the Appellant's claim. 

In sum, the most probative evidence of record weighs against showing that the Appellant's skin disability is related to service.  Hence, entitlement to service connection for a skin disability is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


 ORDER

Entitlement to service connection for a skin disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


